DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 5/26/22, amended claim(s) 18-25, 29, 31-32, and 34, and new claim(s) 38-40 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Election/Restrictions
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention of claims 18-34 and 38-39 and the invention of claim 40 are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “wherein the control unit is configured for: receiving as an input at least the signal emitted by the first temperature sensor, determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor, comparing said first magnitude with at least one first threshold,” and “wherein the control unit is configured for: receiving as an input at least the signal emitted by the second temperature sensor, determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval, comparing said second magnitude with at least one second threshold, outputting, as a function of said comparison of the first magnitude with the first threshold and of the second magnitude with the second threshold, a respective alarm,” as recited in claim 18 and “wherein the wearable support further comprises one or more sensor among: a sensor configured for emitting a signal representative of the breathing rate; a sensor configured for emitting a signal representative of the presence or absence of a breathing process,” “wherein the control unit is configured for: receiving as an input at least the signals emitted by the at least one sensor, determining, as a function of the input signals, a signal representative of the breathing rate or a signal representative of the presence or absence of a breathing process,” and “wherein the wearable support comprises at least one vibrodine configured for generating a predetermined vibration directly to an arm or ankle of the user to make the user resume the breathing process, the control unit selectively actuating the vibrodine at the maximum power after determining the signal representative of the breathing rate or the signal representative of the presence or absence of a breathing process, the control unit actuating the vibrodine in absence of a breathing process or in the presence of a breathing rate less than a preset safety value,” as recited in claim 40.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 18-34 and 38-39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 18, the claim language “determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a first magnitude is a function of the derivative of the signal emitted by the first temperature sensor in a predetermined time interval.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 18, the claim language “determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a second magnitude is a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 19, the claim language “wherein the control unit is configured to estimate a value representative of an ambient temperature being an actual temperature inside a room that the user is in, the ambient temperature being estimated as a function of both the signals emitted by said first and second temperature sensors” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of estimating a value representative of ambient temperature as a function of both signals emitted by said first and second temperature sensors, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the estimating is a function of both the signals emitted by said first and second temperature sensors.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 21, the claim language “determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a first magnitude is a function of the derivative of the signal emitted by the first temperature sensor in a predetermined time interval.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 22, the claim language “determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a second magnitude is a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 23, the claim language “determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a second magnitude is a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 24, the claim language “determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a value of the internal body temperature of the user is based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 24, the claim language “determining a value of the ambient temperature based on the signal coming from the second temperature sensor, said temperature value being corrected as a function of the ambient temperature value received from the auxiliary device” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a value of the ambient temperature based on the signal coming from the second temperature sensor, said temperature value being corrected as a function of the ambient temperature value received from the auxiliary device, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination a value of the ambient temperature is based on the signal coming from the second temperature sensor, said temperature value being corrected as a function of the room temperature value received from the auxiliary device.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 38, the claim language “determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a second magnitude is a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 19-34 and 39 fail to cure the deficiencies of independent claim(s) 18 and 38, thus claim(s) 18-34 and 38-39 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 38-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 38, the claim term “a second magnitude” (line 16) is ambiguous.  Claim 38 doesn’t recite a first magnitude, and so it is unclear whether the second magnitude actually needs to be one of a plurality of magnitudes or whether it can just be one magnitude.  The claim is examined as meaning just one magnitude.
For claim 38, the claim term “at least one second threshold” (line 18) is ambiguous.  Claim 38 doesn’t recite a first threshold, and so it is unclear whether the second threshold actually needs to be one of a plurality of thresholds or whether it can just be one threshold.  The claim is examined as meaning just one threshold.
Dependent claim(s) 39 fail to cure the ambiguity of independent claim 38, thus claim(s) 38-39 is/re rejected under 35 U.S.C. 112(b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 21 and 23 depend from a canceled claim (i.e., claim 35).  The claims will be examined as depending from claim 38.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, 20-21, 23, 25, 27-28, 31-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0272500 to Kan-tor et al. (hereinafter “Kan-tor”) in view of U.S. Patent Application Publication No. 2017/0188927 to Nakashima et al. (hereinafter “Nakashima”) and U.S. Patent No. 6,384,414 to Fisher et al. (hereinafter “Fisher”).
For claim 18, Kan-tor discloses a device to detect parameters of a user (Abstract), comprising:
a support (22) (Figs. 2A-C) (para [0024]) wearable by the user (Examiner’s Note: functional language, i.e., capable of) and exhibiting a first surface configured for contacting a body surface of the user (unlabeled, but as can be seen in Figs. 2A-C),
said support exhibiting at least one second surface distanced from, and opposite to, the first surface (unlabeled, but as can be seen in Figs. 2A-C),
the wearable support comprising:
	at least one first temperature sensor (30) (Figs. 2A-C) (para [0026]) configured for (Examiner’s Note: functional language, i.e., capable of) emitting at least one signal of a temperature at the first surface of the support (as can be seen in Figs. 2A-C) (para [0026]), and
	at least one second temperature sensor (32) (Figs. 2A-C) (para [0026]) configured for (Examiner’s Note: functional language, i.e., capable of) emitting at least one signal of a temperature at the second surface of the support (as can be seen in Figs. 2A-C) (para [0026]),
a control unit (34) (Fig. 2A) (para [0027]) configured to:
	receive as an input from at least the signals emitted by the first and second temperature sensors (para [0027]),
	estimate a value representative of an internal body temperature of the user as a function of both the signals emitted by said first and second temperature sensors (para [0072], the weighted skin temperature measurement reading on the “value representative of an internal body temperature” as skin (surface) temperature is influenced by heat coming from the internal body temperature and heat coming from the ambient temperature),
and wherein the control unit is configured for:
	receiving as an input at least the signal emitted by the first temperature sensor (para [0026]-[0027]),
and wherein the control unit is configured for:
	receiving as an input at leas the signal emitted by the second temperature sensor (para [0026]-[0027]), and
outputting a respective alarm signal (para [0027]).
Kan-tor does not expressly disclose determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor, comparing said magnitude with at least one first threshold, determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval, comparing said second magnitude with at least one second threshold, and that the outputting is as a function of said comparison of the first magnitude with the first threshold and of the second magnitude with the second threshold.
However, Nakashima teaches determining a magnitude as a function of the derivative of the signal emitted by the temperature sensor in a predetermined time interval (para [0113]) (also see para [0053], which states that biological information can include temperature), comparing said magnitude with at least one threshold (para [0113]), and outputting, as a function of said comparison (i.e., via output unit 223).
Additionally, Fischer teaches comparing two different magnitude of two different temperature signals with two different temperature thresholds that contribute to a ratio to define a threshold condition (col. 2, line 53 – col. 3, line 25), and outputting an alarm when the threshold condition is met (col. 2, line 53 – col. 3, line 25).
It would have been obvious to a skilled artisan to modify Kan-tor to include determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor, comparing said magnitude with at least one first threshold, determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval, comparing said second magnitude with at least one second threshold, and that the outputting is as a function of said comparison of the first magnitude with the first threshold and of the second magnitude with the second threshold, in view of the teachings of Nakashima and Fischer, for the obvious advantage of being able to determine the presence of a stimulus that may be impacting the temperature measurements in Kan-tor.  It is noted that the mere duplication of performing the relied upon teachings of Nakashima for multiple sensors and/or multiple temperature signals is the mere duplication of parts has been held to have no patentable significance.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  This would provide the obvious advantage being able to determine the presence of a stimulus, either in the user’s body temperature and/or the environment, which may be impacting the temperature measurements in Kan-tor.
For claim 20, Kan-tor further discloses wherein the value representative of an internal body temperature of the user is estimated by multiplying the temperature value at the first surface by a coefficient dependent on the temperature value at the second surface of the support (para [0072]), or wherein the value representative of an internal body temperature of the user is estimated by using a two-input prestored table, the inputs being the surface body temperature determined as a function of at least the signal emitted by the first sensor temperature and the ambient temperature determined as a function of at least the signal emitted by the second temperature sensor, the output value being the internal body temperature of the user, said two-input prestored table being experimentally obtained.
For claim 21, Kan-tor further discloses wherein the control unit is configured for: receiving as an input at least the signal emitted by the first temperature sensor (para [0027]), and outputting an alarm (para [0027]).
Kan-tor does not expressly disclose determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor, comparing said first magnitude with at least one first threshold, and that its outputting is based on the comparison.
However, Nakashima teaches determining a magnitude as a function of the derivative of the signal emitted by the temperature sensor in a predetermined time interval (para [0113]) (also see para [0053], which states that biological information can include temperature), comparing said magnitude with at least one threshold (para [0113]), and outputting, as a function of said comparison (i.e., via output unit 223).
Additionally, Fischer teaches comparing two different magnitude of two different temperature signals with two different temperature thresholds that contribute to a ratio to define a threshold condition (col. 2, line 53 – col. 3, line 25), and outputting an alarm when the threshold condition is met (col. 2, line 53 – col. 3, line 25).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for: determining a first magnitude as a function of the derivative of the signal emitted by the first temperature sensor, comparing said first magnitude with at least one first threshold, and that its outputting is based on the comparison, in view of the teachings of Nakashima, for the obvious advantage of being able to determine the presence of a stimulus that may be impacting the temperature measurements in Kan-tor.
For claim 23, Kan-tor further discloses wherein the control unit is configured for: receiving as an input at least the signal emitted by the second temperature sensor (para [0027]), and outputting an alarm (para [0027]).
Kan-tor does not expressly disclose determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor, comparing said second magnitude with at least one second threshold, outputting, as a function of said comparison of the first magnitude with the first threshold and of the second magnitude with the second threshold.
However, Nakashima teaches determining a magnitude as a function of the derivative of the signal emitted by the temperature sensor in a predetermined time interval (para [0113]) (also see para [0053], which states that biological information can include temperature), comparing said magnitude with at least one threshold (para [0113]), and outputting, as a function of said comparison (i.e., via output unit 223).
Additionally, Fischer teaches comparing two different magnitude of two different temperature signals with two different temperature thresholds that contribute to a ratio to define a threshold condition (col. 2, line 53 – col. 3, line 25), and outputting an alarm when the threshold condition is met (col. 2, line 53 – col. 3, line 25).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for: determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor, comparing said second magnitude with at least one second threshold, outputting, as a function of said comparison of the first magnitude with the first threshold and of the second magnitude with the second threshold, in view of the teachings of Nakashima, because the mere duplication of parts has been held to have no patentable significance.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  This would provide the obvious advantage being able to determine the presence of a stimulus, either in the user’s body temperature and/or the environment, which may be impacting the temperature measurements in Kan-tor.
For claim 25, Kan-tor further discloses wherein the wearable support further comprises one or more sensor among: a sensor configured for emitting a signal representative of the breathing rate (para [0076]); a sensor configured for emitting a signal representative of the presence or absence of a breathing process (para [0074], HR/HRV representative of breathing since a person is not breathing if they don’t have a heart rate, or conversely, the person must be breathing for the heart to be pumping oxygen in the blood); an accelerometer sensor configured for emitting at least one signal representative of a movement; wherein the control unit is configured for: receiving as an input at least the signals emitted by at least one of the sensor configured for emitting a signal representative of the breathing rate, the sensor configured for emitting a signal representative of the presence of absence of a breathing process, and the accelerometer sensor (para [0088]-[0089]) (also see para [0027]), determining, as a function of the signals received as the input, a signal representative of the breathing rate or a signal representative of the presence or absence of a breathing process (para [0088]-[0089]).
For claim 27, Kan-tor further discloses wherein the wearable support comprises one or more biometric sensors (para [0072]-[0075]), said biometric sensors being configured for emitting one or more signals representative of one or more physiological parameters of the user detectable at the first surface of the support (para [0072]-[0075]), wherein the control unit is configured for: receiving as an input said one or more signals representative of physiological parameters (para [0080]-[0089]) (also see para [0027]); determining one or more values representative of the respective physiological parameters (para [0080]-[0089]); and wherein the one or more biometric sensors comprise at least one in the group among: at least one sensor configured for emitting a signal representative of the heart rate (para [0074]); at least one sensor configured for emitting a signal representative of the breathing rate (para [0076]); at least one sensor configured for emitting a signal representative of the presence or absence of a breathing process (para [0076]); at least one sensor configured for emitting a signal representative of the blood oxygen concentration; at least one sensor configured for emitting a signal representative of the blood CO2 concentration; the control unit being configured for receiving as an input at least one among: a signal representative of the heart rate (para [0074]); a signal representative of the breathing rate (para [0076]); a signal representative of the presence of a breathing process (para [0076]); a signal representative of the blood oxygen concentration; a signal representative of the blood CO2 concentration; said control unit being configured for calculating respectively at least one among: a value representative of a time heart rate (para [0080]-[0089]); a value representative of the time breathing rate (para [0080]-[0089]); a value representative of the presence of a breathing process (para [0080]-[0089]); a value representative of the blood oxygen concentration; a value representative of the blood CO2 concentration.
For claim 28, Kan-tor further discloses wherein the wearable support comprises at least one accelerometer sensor configured for (Examiner’s Note: functional language, i.e., capable of) emitting a signal representative of at least one between the rate and the presence of a breathing process of the user (para [0075]).
For claim 31, Kan-tor further discloses wherein the control unit is configured for storing the signal representative of at least one between the rate and presence or absence of a breathing process in the user in a memory connected to the control unit itself (42) (Fig. 3) (para [0028]), and for graphically representing and saving in a memory the graph of the time trend of the signal representative of at least one between the rate and presence or absence of a breathing process in the user on a display connected to the control unit itself (see Fig. 8.8) (para [0028]).
For claim 32, Kan-tor further discloses wherein the wearable support comprises signal transmission means (see Fig. 1) (Examiner’s Note: 20 is represented as 12 in Fig. 1, see para [0024]), said transmission means being configured for (Examiner’s Note: functional language, i.e., capable of) remotely transmitting at least one in the group among: the temperature value at the first surface of the support; the temperature value at the second surface of the support; a value representative of the body temperature; a value representative of aa ambient temperature; a value representative of the geographic position of the support; a value representative of a movement; a value representative of the heart rate; a value representative of the breathing rate; a value representative of the presence of a breathing process; a value representative of the blood oxygen concentration; a value representative of the blood CO2 concentration (para [0033]) (also see para [0049]-[0050]).
For claim 34, Kan-tor further discloses at least one external device distanced from the support (see 58 in Fig. 4), said external device comprising: signal receiving means configured to receiving remotely from the transmission means of the wearable support (para [0033]) (also see para [0049]-[0050]) at least one in the group among: the value representative of the body temperature of the user; the temperature value at the first surface of the support; the temperature value at the second surface of the support; the value representative of a room temperature; the value representative of the position of the support; the value representative of a movement; the value representative of the heart rate; the value representative of the breathing rate; the value representative of the presence of a breathing process; the value representative of the blood oxygen concentration; the value representative of the blood CO2 concentration; a respective alarm signal emitted by the control unit of the detecting device during the danger condition (para [0034]) (also see para [0026]-[0027]), the control unit comprising at least one second controller engaged with the external device and connected at least to the signal receiving means of said external device (para [0033]), said second controller being configured for receiving as an input at least one in the group among: the value representative of the body temperature of the user; the temperature values at the first and second surfaces of the support; the signals emitted from the first and second temperature sensor (para [0034]) (also see para [0026]-[0027]); said second controller being configured for determining at least one in the group between: a value representative of a body temperature of the user as a function of both the signals emitted by said first and second temperature sensors, and estimating a value representative of an ambient temperature as a function of both the signals emitted by said first and second temperature sensors; the temperature values at the first and second surfaces (para [0072], the weighted skin temperature measurement reading on the “value representative of an internal body temperature” as skin (surface) temperature is influenced by heat coming from the internal body temperature and heat coming from the ambient temperature).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima and Fischer, and further in view of U.S. Patent Application Publication No. 2018/0132718 to Nam et al. (hereinafter “Nam”).
For claim 19, Kan-tor, Nakashima, and Fischer do not expressly disclose wherein the control unit is configured to estimate a value representative of an ambient temperature being an actual temperature inside a room that the user is in, the ambient temperature being estimated as a function of both the signals emitted by said first and second temperature sensors.
However, Nam teaches wherein a control unit (120) is configured to estimate a value representative of an ambient temperature being an actual temperature inside a room that the user is in, the ambient temperature being estimated as a function of both the signals emitted by said first and second temperature sensors (para [0054]).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured to estimate a value representative of an ambient temperature being an actual temperature inside a room that the user is in, the ambient temperature being estimated as a function of both the signals emitted by said first and second temperature sensors, in view of the teachings of Nam, for the obvious advantage of knowing whether the user is in a comfortable environment or a harsh environment that may or may not be significantly influencing the skin temperature measurement.  Alternatively, this is essentially just the reverse of determining internal body temperature from the skin temperature measurement, and mere reversals have previously held to be an obvious modification.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima and Fischer, and further in view of U.S. Patent No. 6,288,395 to Kuhnly et al. (hereinafter “Kuhnly”).
For claim 22, Kan-tor further discloses wherein the control unit is configured for: receiving as an input at least the signal emitted by the second temperature sensor (para [0027]).
Kan-tor does not expressly disclose determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor.
However, Nakashima teaches determining a magnitude as a function of the derivative of the signal emitted by the temperature sensor (para [0113]) (also see para [0053], which states that biological information can include temperature).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for: determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor, in view of the teachings of Nakashima, because the mere duplication of parts has been held to have no patentable significance.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  This would provide the obvious advantage being able to determine the presence of a stimulus that may be impacting the temperature measurements in Kan-tor.
Kan-tor, Nakashima, and Fischer do not expressly disclose defining the first threshold as a function of said second magnitude.
However, Kuhnly teaches an adaptive threshold that can vary according to ambient temperature (Abstract) (Examiner’s Note: in Kan-tor the second signal, and second magnitude, are from the ambient temperature signal).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for: defining the first threshold as a function of said second magnitude, in view of the teachings of Kuhnly, for the obvious advantage of “reducing the occurrence of false alarms” (see Abstract of Kuhnly).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima and Fischer, and further in view of U.S. Patent Application Publication No. 2008/0187022 to Bellifemine.
For claim 24, Kan-tor, Nakashima, and Fisher do not expressly disclose wherein the control unit is configured for: receiving, at a time instant T, from a thermometer, an internal body temperature value detected at the instant T’ on the user, determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device, receiving, at a time instant T, from a thermometer, a detected ambient temperature value at the instant T’ in the environment wherein the user is located, determining a value of the ambient temperature based on the signal coming from the second temperature sensor, said temperature value being corrected as a function of the ambient temperature value received form the auxiliary device.
However, Bellifemine teaches wherein the control unit is configured for: receiving, at a time instant T, from a thermometer, an internal body temperature value detected at the instant T’ on the user (Abstract), determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device (Abstract), receiving, at a time instant T, from a thermometer, a detected ambient temperature value at the instant T’ in the environment wherein the user is located (Abstract), determining a value of the ambient temperature based on the signal coming from the second temperature sensor, said temperature value being corrected as a function of the ambient temperature value received form the auxiliary device (Abstract).
It would have been obvious to a skilled artisan to modify wherein the control unit is configured for: receiving, at a time instant T, from a thermometer, an internal body temperature value detected at the instant T’ on the user, determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device, receiving, at a time instant T, from a thermometer, a detected ambient temperature value at the instant T’ in the environment wherein the user is located, determining a value of the ambient temperature based on the signal coming from the second temperature sensor, said temperature value being corrected as a function of the ambient temperature value received form the auxiliary device, in view of the teachings of Bellifemine, to double-check that the temperature values being measured by the support are accurate.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima and Fischer, and further in view of U.S. Patent No. 5,684,460 to Scanlon.
For claim 26, Kan-tor, Nakashima, and Fischer do not expressly disclose wherein the wearable support comprises at least one vibrodine configured for generating a predetermined vibration, the control unit selectively actuating the vibrodine after determining the signal representative of the breathing rate or the signal representative of the presence or absence of a breathing process, the control unit actuating the vibrodine in absence of a breathing process or in the presence of a breathing rate less than a preset safety value.
However, Scanlon teaches at least one vibrodine configured for (Examiner’s Note: functional language, i.e., capable of) a predetermined vibration (col. 2, lines 54-57), a control unit selectively actuating the vibrodine after determining the signal representative of the breathing rate or the signal representative of the presence or absence of a breathing process (Abstract), the control unit actuating the vibrodine in absence of a breathing process or in the presence of a breathing rate less than a preset safety value (Abstract).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the wearable support comprises at least one vibrodine configured for generating a predetermined vibration, the control unit selectively actuating the vibrodine after determining the signal representative of the breathing rate or the signal representative of the presence or absence of a breathing process, the control unit actuating the vibrodine in absence of a breathing process or in the presence of a breathing rate less than a preset safety value, in view of the teachings of Scanlon, for the obvious advantage of alerting, or even attempting to wake up, the user when the user’s breathing is being impaired.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima and Fischer, and further in view of U.S. Patent Application Publication No. 2019/0365263 to Raj et al. (hereinafter “Raj”) (Examiner’s Note: the portions of Raj relied upon in the rejection below finding support in provisional application no. 62,447,684).
For claim 29, Kan-tor, Nakashima, and Fischer do not expressly disclose wherein the wearable support further comprises an auxiliary accelerometer sensor, the control unit being configured for receiving the signals from the accelerometer sensors and for processing signals together for obtaining at least one signal representative of at least one between the rate and the presence or absence of a heartbeat of the user, the accelerometer sensor being positioned at the first surface of the wearable support for contacting the user when the device is in use, the auxiliary accelerometer sensor being positioned on a support distanced from the first surface and not rigidly coupled to the accelerometer sensor, the signal processing being responsible for eliminating or reducing the interferences due to the undesired external vibrations.
However, Raj teaches wherein the wearable support further comprises an auxiliary accelerometer sensor (110, 112, 114, or 116), the control unit being configured for receiving the signals from the accelerometer sensors and for processing signals together (para [0050]) for obtaining at least one signal representative of at least one between the rate and the presence or absence of a heartbeat of the user (para [0028]), the accelerometer sensor being positioned at the first surface of the wearable support for contacting the user when the device is in use (as can be seen in Fig. 1), the auxiliary accelerometer sensor being positioned on a support distanced from the first surface and not rigidly coupled to the accelerometer sensor (as can be seen in Fig. 1), the signal processing being responsible for eliminating or reducing the interferences due to the undesired external vibrations (para [0050]).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the wearable support further comprises an auxiliary accelerometer sensor, the control unit being configured for receiving the signals from the accelerometer sensors and for processing signals together for obtaining at least one signal representative of at least one between the rate and the presence or absence of a heartbeat of the user, the accelerometer sensor being positioned at the first surface of the wearable support for contacting the user when the device is in use, the auxiliary accelerometer sensor being positioned on a support distanced from the first surface and not rigidly coupled to the accelerometer sensor, the signal processing being responsible for eliminating or reducing the interferences due to the undesired external vibrations, in view of the teachings of Raj, for the obvious advantage of to “help verify whether or not the mechano-acoustic signals are physiological or due to motion artifacts” (see para [0050] of Raj).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima and Fischer, and further in view of U.S. Patent Application Publication No. 2018/0060031 to Boesen.
For claim 30, Kan-tor, Nakashima, and Fischer do not expressly disclose at least one blood saturation/oxygenation sensor configured for emitting at least one signal representative of the blood saturation/oxygenation in the user or a blood CO2 concentration sensor configured for emitting at least one signal representative of a blood CO2 concentration in the user, said sensor being distinct from the support and connectable by a cable or wirelessly to the control unit.
However, Boesen teaches at least one blood saturation/oxygenation sensor configured for emitting at least one signal representative of the blood saturation/oxygenation in the user or a blood CO2 concentration sensor configured for emitting at least one signal representative of a blood CO2 concentration in the user (Fig. 1) (para [0036]) (also see para [0029]), said sensor being distinct from the support and connectable by a cable or wirelessly to the control unit (Fig. 1) (para [0036]) (also see para [0029]).
It would have been obvious to a skilled artisan to modify Kan-tor to include at least one blood saturation/oxygenation sensor configured for emitting at least one signal representative of the blood saturation/oxygenation in the user or a blood CO2 concentration sensor configured for emitting at least one signal representative of a blood CO2 concentration in the user, said sensor being distinct from the support and connectable by a cable or wirelessly to the control unit in view of the teachings of Boesen, for the obvious advantage of adding an additional parameter from the user into the dataset from Kan-tor to improve the robustness of the analysis and detection in Kan-tor.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima and Fischer, and further in view of U.S. Patent Application Publication No. 2014/0309507 to Baker Jr.
For claim 33, Kan-tor, Nakashima, Fischer do not expressly disclose wherein the control unit is configured for defining one or more confidence intervals, said control unit being further configured for: comparing at least one value representative of one or more parameters of interest with a respective confidence interval; as a function of said comparison, defining: a safety condition, wherein the at least one representative value falls into the respective confidence interval; a danger condition, wherein the at least one representative value exceeds the confidence interval; said control unit being configured for emitting, in the danger condition, a respective alarm signal.
However, Baker Jr. teaches wherein the control unit is configured for defining one or more confidence intervals (para [0055]-[0059]), said control unit being further configured for: comparing at least one value representative of one or more parameters of interest with a respective confidence interval (para [0080]); as a function of said comparison, defining: a safety condition, wherein the at least one representative value falls into the respective confidence interval (para [0080]); a danger condition, wherein the at least one representative value exceeds the confidence interval (para [0081]); said control unit being configured for emitting, in the danger condition, a respective alarm signal (para [0088]).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for defining one or more confidence intervals, said control unit being further configured for: comparing at least one value representative of one or more parameters of interest with a respective confidence interval; as a function of said comparison, defining: a safety condition, wherein the at least one representative value falls into the respective confidence interval; a danger condition, wherein the at least one representative value exceeds the confidence interval; said control unit being configured for emitting, in the danger condition, a respective alarm signal, in view of the teachings of Baker Jr., for the obvious advantage of reducing false positive alarms.
Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima.
For claim 38, Kan-tor discloses a device to detect parameters of a user (Abstract), comprising:
a support (22) (Figs. 2A-C) (para [0024]) wearable by the user (Examiner’s Note: functional language, i.e., capable of) and exhibiting a first surface configured for contacting a body surface of the user (unlabeled, but as can be seen in Figs. 2A-C),
said support exhibiting at least one second surface distanced from, and opposite to, the first surface (unlabeled, but as can be seen in Figs. 2A-C),
the wearable support comprising:
	at least one first temperature sensor (30) (Figs. 2A-C) (para [0026]) configured for (Examiner’s Note: functional language, i.e., capable of) emitting at least one signal of a temperature at the first surface of the support (as can be seen in Figs. 2A-C) (para [0026]), and
	at least one second temperature sensor (32) (Figs. 2A-C) (para [0026]) configured for (Examiner’s Note: functional language, i.e., capable of) emitting at least one signal of a temperature at the second surface of the support (as can be seen in Figs. 2A-C) (para [0026]),
a control unit (34) (Fig. 2A) (para [0027]) configured to:
	receive as an input from at least the signals emitted by the first and second temperature sensors (para [0027]),
	estimate a value representative of an internal body temperature of the user as a function of both the signals emitted by said first and second temperature sensors (para [0072], the weighted skin temperature measurement reading on the “value representative of an internal body temperature” as skin (surface) temperature is influenced by heat coming from the internal body temperature and heat coming from the ambient temperature),
and wherein the control unit is configured for:
	receiving as an input at leas the signal emitted by the second temperature sensor (para [0026]-[0027]), and
outputting a respective alarm signal (para [0027]).
Kan-tor does not expressly disclose determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval, comparing said second magnitude with at least one second threshold, and that the outputting is as a function of said comparison of second magnitude with the second threshold.
However, Nakashima teaches determining a magnitude as a function of the derivative of the signal emitted by the temperature sensor in a predetermined time interval (para [0113]) (also see para [0053], which states that biological information can include temperature), comparing said magnitude with at least one threshold (para [0113]), and outputting, as a function of said comparison (i.e., via output unit 223).
It would have been obvious to a skilled artisan to modify Kan-tor to include determining a second magnitude as a function of the derivative of the signal emitted by the second temperature sensor in a predetermined time interval, comparing said second magnitude with at least one second threshold, and that the outputting is as a function of said comparison of second magnitude with the second threshold, in view of the teachings of Nakashima and Fischer, for the obvious advantage of being able to determine the presence of a stimulus that may be impacting the temperature measurements in Kan-tor.
For claim 39, Kan-tor further discloses wherein the value representative of an internal body temperature of the user is estimated by multiplying the temperature value at the first surface by a coefficient dependent on the temperature value at the second surface of the support (para [0072]), or wherein the value representative of an internal body temperature of the user is estimated by using a two-input prestored table, the inputs being the surface body temperature determined as a function of at least the signal emitted by the first sensor temperature and the ambient temperature determined as a function of at least the signal emitted by the second temperature sensor, the output value being the internal body temperature of the user, said two-input prestored table being experimentally obtained.
Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered.  They will be treated in the order they were presented in the response filed 5/26/22.
With respect to the 112(a) rejection of claim 19, para [0335]-[0336] seem to indicate that Applicant may not have full possession of the claimed subject matter.  Specifically, the teaching that the function “may be determined experimentally” appears to indicate that the function is not yet held because it still must be determined experimentally.  Additionally, there is no steps/flowcharts/algorithms for how that experimental determination occurs, thereby resulting in this statement being somewhat conclusory.  A same vein of logic may be applied to para [0336], where the actual steps are still lacking even though para [0336] states that the control unit may already be provided with the “experimentally obtained two-dimensional table.”  It is noted that a “table” is the term used in para [0336] rather than the term “function.”
With respect to the 112(a) rejection of claims 21-24, Applicant’s argument(s) that a skilled artisan could easily perform this subject and that it is “de facto the mathematical definition” does not address the standard that it is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, what is needed is actual disclosure, not what a skilled artisan could have done.
With respect to the 112(b) rejections, Applicant’s amendments and arguments are persuasive and thus these rejections are withdrawn.
With respect to the 102/103 rejection(s), Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments.  The new claim language “derivative” is construed to mean a change in view of page 24 of Applicant’s specification as originally filed, as well as it being consistent with the plain and ordinary meaning of that term in calculus where a derivative of a parameter is the change in that parameter (i.e., acceleration being a derivative of speed and acceleration being a change in speed).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791